Title: From George Washington to George Gray, 9 December 1783
From: Washington, George
To: Gray, George


                        
                            Gentlemen
                             9 December 1783
                        
                        I consider the approbation of the Representatives of a free and virtuous People as the most enviable reward
                            that can ever be conferred on a public Character.
                        A sense of duty impelled me to contribute, whatever My Sword or my Pen could effect, towards the
                            establishment of our Freedom & Independence—The smiles of Providence on the united exertions of my fellow Citizens
                            have compleated our successes—And it remains to be my first and most earnest desire that the United States may profit by
                            the happy occasion, and preserve by wisdom & justice that liberty & honor they have so nobly maintained by
                            Arms.
                        Anticipating the encreasing happiness & lustre of this growing Empire, I shall return to private life
                            with a degree of satisfaction more easily to be conceived than expressed.
                        As this is the last time, I shall have the honor of seeing you Gentlemen in my official character, I cannot
                            bid you a final farewell, without acknowledging the assistance I have frequently derived from your State, and the pleasure
                            I have lately recd from a contemplation of the illustrious Example of the Legislature in adopting the recommendations of
                            congress with so much promptness & unanimity—May the Representatives & Citizens of this Commonwealth
                            continue to possess the same good dispositions, and may they be as happy in the enjoyment of Peace as it is possible for a
                            wise, just, & united People to be.

                    